Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or
nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah et al, US Patent No. 9,760,871.
	Pourfallah et al disclose an event-triggered business-t-business electronic payment processing apparatuses method and system comprising: a user, e.g., 121a-b, may wish to purchase products at a merchant store, e.g., 123a, or at a merchant website, e.g., 123b; for 
	Pourlallah et al disclose that the user may swipe a magnetic card or tap on the mobile device to lunch the mobile application to process the payment, recognize that the device may communicate RID/NFC, code reading, Bluetooth, etc., but fail to disclose transferring a chip serial number or a card serial number to activate the payment process. However, swiping or transferring the card information to the mobile device could include the account number and/or the serial number. Furthermore, the type of information used to verify the card is just a matter of choice, failing to provide any advantage within the art. Therefore, it would have been an obvious extension as taught by the prior art.  
.
Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In view of the applicant’s terminal disclaimer, the double patent rejection has been withdrawn.
	In response to the applicant’s argument that the customer device cannot act as POS terminal of has POS functionalities, the examiner respectfully disagrees. The prior art (Pourfallah et al, US Patent No. 9,760,871 teaches that the user may capture an image of the QR code generated by the POS terminal using a user device, such as a smartphone; the user device may have executing on it an app for snapping the merchant-product QR code; the user device may utilize the information extracted from the QR code, along with information on a virtual wallet tied to the user device to initiate a purchase transaction; the user device may utilize the product and merchant information extracted from the QR code, and financial create a purchase transaction request, and submit the request to a payment network. These functions, such as capturing QR codes, initiating purchase transactions, submitting transaction requests to the payment networks, are POS functions. The prior art further discloses that the payment network may communicate directly to user device 126, such as providing receipt to the customer (col. 9, line 40). The applicant’s argument is not persuasive. With respect to activating the mobile application for processing a payment transaction, the prior art uses an APP having applications stored therein. The user can swipe a card or tap on the mobile device to launch the application for processing transactions. The prior art also discloses that other wireless communications can also be used as alternate means for communicating to the user device. Furthermore, the user is using a smart phone for processing the transactions, to activate a smartphone and/or its applications is a routine process to ordinary artisans. With respect to sending the chip serial number, the prior art teaches swiping the card is not limited to a particular type of data. By swiping the card, it could be set to retrieve any kind of data stored in the card, including customer name, account number, serial number etc., as required by specific application. Such limitation is also a matter of engineering for meeting specific customer requirements. The applicant’s general argument is not persuasive. Refer to the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876